Exhibit 10.24

 

ADAMAS PHARMACEUTICALS INC.

2014 EQUITY INCENTIVE PLAN

 

STOCK OPTION GRANT NOTICE

 

Adamas Pharmaceuticals Inc. (the “Company”), pursuant to its 2014 Equity
Incentive Plan (the “Plan”), hereby grants to Optionholder an option to purchase
the number of shares of the Company’s Common Stock set forth below.  This option
is subject to all of the terms and conditions as set forth in this Stock Option
Grant Notice, the Option Agreement and the Plan, all of which have been made
available to Optionholder and are incorporated herein in their entirety. 
Capitalized terms not explicitly defined herein but defined in the Plan or the
Option Agreement will have the same definitions as in the Plan or the Option
Agreement. If there is any conflict between the terms in this Stock Option Grant
Notice, the Option Agreement and the Plan, the terms of the Plan will control.

 

Optionholder:

 

Date of Grant:

 

Grant ID:

 

Vesting Commencement Date:

 

Number of Shares Subject to Option:

 

Exercise Price (Per Share):

 

Expiration Date:

 

Vesting Schedule:

 

 

Type of Grant:

 

Vesting Schedule:                     The vesting schedule of this Stock Option
Grant is identified above and your award will vest and become exercisable in
accordance with the corresponding vesting schedule defined below.  The vesting
schedule is illustrated in Appendix A.

 

1)             New Hire Award

 

Provided the Optionee remains in continuous service on each such date: (i) 25%
of the shares subject to this Option shall vest and become exercisable on the
one year anniversary of the Vesting Commencement Date and (ii) an additional
1/48th of the shares subject to this Option shall vest and become exercisable on
a monthly basis thereafter on the first day of each month over the following 36
months.

 

2)             Annual Award

 

Provided the Optionee remains in continuous service on each such date: 1/48th of
the shares subject to this Option shall vest and become exercisable on a monthly
basis on the first day of each month following the Vesting Commencement Date
over the following 48 months, except as otherwise set forth in the Option
Agreement.

 

Payment:                                                                  By one
or a combination of the following items (described in the Option Agreement):

 

·                  By cash, check, bank draft or money order payable to the
Company; or

·                  Pursuant to a “broker-assisted exercise”, “same day sale”, or
“sell to cover” (a Regulation T Program)

 

1

--------------------------------------------------------------------------------


 

Additional Terms/Acknowledgements: Optionholder acknowledges receipt of, and
understands and agrees to, this Stock Option Grant Notice, the Option Agreement
and the Plan.  Optionholder further acknowledges that as of the Date of Grant,
this Stock Option Grant Notice, the Option Agreement and the Plan set forth the
entire understanding between Optionholder and the Company regarding this option
award and supersede all prior oral and written agreements, promises and/or
representations on that subject with the exception of (i) options previously
granted and delivered to Optionholder, (ii) any compensation recovery policy
that is adopted by the Company or is otherwise required by applicable law, and
(iii) any written employment or severance arrangement that would provide for
vesting acceleration of this option upon the terms and conditions set forth
therein.

 

By signing below or by clicking the “Accept” button, Optionholder represents
that he or she is familiar with the terms and provision of the Plan, and hereby
accepts the Option Agreement subject to all of the terms and provisions
thereof.  Optionholder has reviewed the Option Agreement and the Plan in their
entirety and fully understands all provisions of the Agreement.  Optionholder
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Compensation Committee and the Company’s Board of
Directors upon any questions arising under the Option Agreement and Plan.

 

 

ADAMAS PHARMACEUTICALS INC.

OPTIONHOLDER:

 

 

 

 

By:

 

 

 

 

Signature

 

Signature

 

 

 

 

 

 

 

 

Title:

 

 

Date:

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

2

--------------------------------------------------------------------------------


 

APPENDIX A

 

STOCK OPTION VESTING SCHEDULE

 

--------------------------------------------------------------------------------


 

ADAMAS PHARMACEUTICALS INC.
2014 EQUITY INCENTIVE PLAN

 

OPTION AGREEMENT
(INCENTIVE STOCK OPTION OR NONSTATUTORY STOCK OPTION)

 

Pursuant to your Stock Option Grant Notice (“Grant Notice”), this Option
Agreement, Adamas Pharmaceuticals Inc. (the “Company”) has granted you an option
under its 2014 Equity Incentive Plan (the “Plan”) to purchase the number of
shares of the Company’s Common Stock indicated in your Grant Notice at the
exercise price indicated in your Grant Notice.  The option is granted to you
effective as of the date of grant set forth in the Grant Notice (the “Date of
Grant”).  If there is any conflict between the terms in this Option Agreement
and the Plan, the terms of the Plan will control. Capitalized terms not
explicitly defined in this Option Agreement or in the Grant Notice but defined
in the Plan will have the same definitions as in the Plan.

 

The details of your option, in addition to those set forth in the Grant Notice
and the Plan, are as follows:

 

1.                                      VESTING.  Subject to the provisions
contained herein, your option will vest as provided in your Grant Notice. 
Vesting will cease upon the termination of your Continuous Service.

 

2.                                      NUMBER OF SHARES AND EXERCISE PRICE. 
The number of shares of Common Stock subject to your option and your exercise
price per share in your Grant Notice will be adjusted for Capitalization
Adjustments.

 

3.                                      INCENTIVE STOCK OPTION LIMITATION.  If
your option is designated as an Incentive Stock Option, then, to the extent that
the aggregate Fair Market Value (determined at the Date of Grant) of the shares
of Common Stock with respect to which your option plus all other Incentive Stock
Options you hold are exercisable for the first time by you during any calendar
year (under all plans of the Company and its Affiliates) exceeds one hundred
thousand dollars ($100,000), your option(s) or portions thereof that exceed such
limit (according to the order in which they were granted) will be treated as
Nonstatutory Stock Options.

 

4.                                      EXERCISE RESTRICTION FOR NON-EXEMPT
EMPLOYEES.  If you are or become an Employee based in the United States eligible
for overtime compensation under the United States Fair Labor Standards Act of
1938, as amended (that is, a “Non-Exempt Employee”), and except as otherwise
provided in the Plan, you may not exercise your option until you have completed
at least six (6) months of Continuous Service measured from the Date of Grant,
even if you have already been an employee for more than six (6) months.
Consistent with the provisions of the United States Worker Economic Opportunity
Act, if you are a Non-Exempt Employee, you may exercise your option as to any
vested portion prior to such six (6) month anniversary in the case of (i) your
death or disability, (ii) a Corporate Transaction in which your option is not
assumed, continued or substituted, (iii) a Change in Control or (iv) your
termination of Continuous Service on your “retirement” (as defined in the
Company’s benefit plans).

 

5.                                      METHOD OF PAYMENT.  You must pay the
full amount of the exercise price for the shares you wish to exercise.  The
exercise price is payable in United States dollars.  You may pay the exercise
price in cash or by check, bank draft or money order payable to the Company or
pursuant to a program developed under Regulation T as promulgated by the United
States Federal Reserve Board that, prior to the issuance of Common Stock,
results in either the receipt of cash (or check) by the Company or the receipt
of irrevocable instructions to pay the aggregate exercise price to the Company
from the sales proceeds.  This manner of payment is also known as a
“broker-assisted exercise”, “same day sale”, or “sell to cover”.

 

--------------------------------------------------------------------------------


 

6.                                      WHOLE SHARES.  You may exercise your
option only for whole shares of Common Stock.

 

7.                                      SECURITIES LAW AND OTHER COMPLIANCE.  In
no event may you exercise your option unless the shares of Common Stock issuable
upon exercise are then registered under the Securities Act (US) or, if not
registered, the Company has determined that your exercise and the issuance of
the shares would be exempt from the registration requirements of the
Securities Act (US).  The exercise of your option also must comply with all
other applicable laws and regulations governing your option, and you may not
exercise your option if the Company determines that such exercise would not be
in material compliance with such laws and regulations (including any
restrictions on exercise required for compliance with United States Treasury
Regulation 1.401(k)-1(d)(3), if applicable).  You understand that the Company is
under no obligation to register or qualify the shares with any securities
commission or to seek approval or clearance from any governmental authority for
the issuance or sale of the shares.  Further, you agree that the Company shall
have unilateral authority to amend the Plan and the Option Agreement without
your consent to the extent necessary to comply with securities or other laws
applicable to issuance of shares.

 

8.                                      TERM.  You may not exercise your option
before the Date of Grant or after the expiration of the option’s term.  The term
of your option expires, subject to the provisions of Section 5(h) of the Plan,
upon the earliest of the following:

 

(a)                                 immediately upon the termination of your
Continuous Service for Cause;

 

(b)                                 three (3) months after the termination of
your Continuous Service for any reason other than Cause, your Disability or your
death (except as otherwise provided in Section 7(d) below); provided, however,
that if during any part of such three (3) month period your option is not
exercisable solely because of the condition set forth in the section above
relating to “Securities Law and Other Compliance,” your option will not expire
until the earlier of the Expiration Date or until it has been exercisable for an
aggregate period of three (3) months after the termination of your Continuous
Service; provided further, if during any part of such three (3) month period,
the sale of any Common Stock received upon exercise of your option would violate
the Company’s insider trading policy, then your option will not expire until the
earlier of the Expiration Date or until it has been exercisable for an aggregate
period of three (3) months after the termination of your Continuous Service
during which the sale of the Common Stock received upon exercise of your option
would not be in violation of the Company’s insider trading policy. 
Notwithstanding the foregoing, if (i) you are a Non-Exempt Employee, (ii) your
Continuous Service terminates within six (6) months after the Date of Grant, and
(iii) you have vested in a portion of your option at the time of your
termination of Continuous Service, your option will not expire until the earlier
of (x) the later of (A) the date that is seven (7) months after the Date of
Grant, and (B) the date that is three (3) months after the termination of your
Continuous Service, and (y) the Expiration Date;

 

(c)                                  twelve (12) months after the termination of
your Continuous Service due to your Disability (except as otherwise provided in
Section 7(d) below);

 

2

--------------------------------------------------------------------------------


 

(d)                                 eighteen (18) months after your death if you
die either during your Continuous Service or within three (3) months after your
Continuous Service terminates for any reason other than Cause;

 

(e)                                  the Expiration Date indicated in your Grant
Notice; or

 

(f)                                   the day before the tenth (10th)
anniversary of the Date of Grant.

 

If your option is an Incentive Stock Option, note that to obtain the U.S.
federal income tax advantages associated with an Incentive Stock Option, the
Code requires that at all times beginning on the Date of Grant and ending on the
day three (3) months before the date of your option’s exercise, you must be an
employee of the Company or an Affiliate, except in the event of your death or
Disability.  The Company has provided for extended exercisability of your option
under certain circumstances for your benefit but cannot guarantee that your
option will necessarily be treated as an Incentive Stock Option if you continue
to provide services to the Company or an Affiliate as a Consultant or Director
after your employment terminates or if you otherwise exercise your option more
than three (3) months after the date your employment with the Company or an
Affiliate terminates.

 

9.                                      EXERCISE.  You may exercise the vested
portion of your option during its term by (i) delivering an exercise notice (in
a form or through a process designated by the Company) or completing such other
documents and/or procedures designated by the Company for exercise and
(ii) paying the exercise price and any applicable Tax-Related Items to the
Company’s Secretary, stock plan administrator, or such other person as the
Company may designate, together with such additional documents as the Company
may then require.

 

10.                               TRANSFERABILITY.  Except as otherwise provided
in this Section 9, your option is not transferable, except by will or by the
laws of descent and distribution, and is exercisable during your life only by
you.  Upon receiving written permission from the Board or its duly authorized
designee, you may, by delivering written notice to the Company, in a form
approved by the Company and any broker designated by the Company to handle
option exercises, designate a third party who, on your death, will thereafter be
entitled to exercise this option and receive the Common Stock or other
consideration resulting from such exercise.  In the absence of such a
designation, your executor or administrator of your estate will be entitled to
exercise this option and receive, on behalf of your estate, the Common Stock or
other consideration resulting from such exercise.

 

11.                               RESPONSIBILITY FOR TAXES.

 

(a)                                 You acknowledge that, regardless of any
action taken by the Company or, if different, your employer (the “Employer”) the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to your
participation in the Plan and legally applicable to you or deemed by the Company
or the Employer in its discretion to be an appropriate charge to you even if
legally applicable to the Company or the Employer (“Tax-Related Items”) is and
remains your responsibility and may exceed the amount actually withheld by the
Company or the Employer.  Further, if you are subject to Tax-Related Items in
more than one jurisdiction between the Date of Grant and the date of any
relevant taxable or tax withholding event, as applicable, you acknowledge that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.

 

3

--------------------------------------------------------------------------------


 

(b)                                 Prior to the relevant taxable or tax
withholding event, as applicable, you agree to make adequate arrangements
satisfactory to the Company and/or the Employer to satisfy all Tax-Related
Items.  In this regard, you authorize the Company and/or the Employer, or their
respective agents, at their discretion, to satisfy their withholding
obligations, if any, with regard to Tax-Related Items by (i) withholding from
proceeds of the sale of shares of Common Stock acquired at exercise of the
option either through a voluntary sale or through a mandatory sale arranged by
the Company (on your behalf pursuant to this authorization without further
consent); (ii) withholding in shares of Common Stock to be issued at exercise of
the option; or (iii) withholding from your salary or other compensation paid to
you by the Company, the Employer or any other Affiliate. Depending on the
withholding method, the Company may withhold or account for Tax-Related Items by
considering applicable minimum statutory withholding amounts or other applicable
withholding rates, including maximum applicable rates, in which case you will
receive a refund of any over-withheld amount in cash and will have no
entitlement to the Common Stock equivalent.  If the obligation for Tax-Related
Items is satisfied by withholding in shares of Common Stock, for tax purposes,
you are deemed to have been issued the full number of shares of Common Stock
subject to the exercised option, notwithstanding that a number of the shares of
Common Stock are held back solely for the purpose of paying the Tax-Related
Items.

 

(c)                                  Finally, you agree to pay to the Company or
the Employer any amount of Tax-Related Items that the Company or the Employer
may be required to withhold or account for as a result of your participation in
the Plan that cannot be satisfied by the means previously described.  The
Company may refuse to issue or deliver the shares or the proceeds of the sale of
shares of Common Stock if you fail to comply with your obligations in connection
with the Tax-Related Items.

 

12.                               TAX CONSEQUENCES. You hereby agree that
neither the Company nor the Employer are making any representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of your option including, but not limited to, the grant, vesting or
exercise of the option, the subsequent sale of shares of Common Stock acquired
pursuant to such exercise and the receipt of any dividends.  Further, you agree
that neither the Company nor the Employer have a duty to design or administer
the Plan in a manner that minimizes your liability for Tax-Related Items or to
achieve any particular tax result. You will not make any claim against the
Company, or any of its Officers, Directors, Employees or Affiliates related to
Tax-Related Items arising from your option. In particular, you acknowledge that
this option is exempt from Section 409A of the Code only if the exercise price
per share specified in the Grant Notice is at least equal to the “fair market
value” per share of the Common Stock on the Date of Grant and there is no other
impermissible deferral of compensation associated with the option.

 

13.                               OPTION NOT AN EMPLOYMENT OR SERVICE CONTRACT. 
Your option grant and your participation in the Plan is not an employment or
service contract, and nothing in your option will be deemed to create in any way
whatsoever any obligation on your part to continue your employment with, or
service to, the Company or an Affiliate, or of the Company or an Affiliate to
continue your employment or service relationship.  In addition, neither the
option grant nor your participation in the Plan will obligate the Company or an
Affiliate, their respective stockholders, boards of directors, officers or
employees to continue any relationship that you might have as a Director or
Consultant for the Company or an Affiliate.

 

14.                               NO ADVICE REGARDING GRANT.  The Company is not
providing any tax, legal or financial advice, nor is the Company making any
recommendations regarding your participation in the Plan, or your acquisition or
sale of the underlying shares of Common Stock.  You are hereby advised to
consult with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan.

 

4

--------------------------------------------------------------------------------


 

15.                               GOVERNING LAW AND VENUE.  The option grant and
the provisions of this Option Agreement are governed by, and subject to, the
laws of the State of Delaware, without regard to the conflict of law provisions.
For purposes of litigating any dispute that arises under this grant or the
Option Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of the Province of Vancouver, agree that such litigation shall be
conducted in the courts of Vancouver, B.C., Canada, where this grant is made
and/or to be performed.

 

16.                               IMPOSITION OF OTHER REQUIREMENTS.  The Company
reserves the right to impose other requirements on your participation in the
Plan, on the option and on any shares of Common Stock purchased upon exercise of
the option, to the extent the Company determines it is necessary or advisable
for legal or administrative reasons, and to require you to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.

 

17.                               WAIVER.  You acknowledge that a waiver by the
Company of breach of any provision of this Option Agreement shall not operate or
be construed as a waiver of any other provision of this Option Agreement, or of
any subsequent breach by you or any other optionholder.

 

18.                               NOTICES.  Any notices provided for in your
option or the Plan will be given in writing (including electronically) and will
be deemed effectively given upon receipt or, in the case of notices delivered by
mail by the Company to you, five (5) days after deposit in the Canada post,
postage prepaid, addressed to you at the last address you provided to the
Company.  The Company may, in its sole discretion, decide to deliver any
documents related to participation in the Plan and this option by electronic
means or to request your consent to participate in the Plan by electronic
means.  By accepting this option, you consent to receive such documents by
electronic delivery and to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

 

19.                               GOVERNING PLAN DOCUMENT.  Your option is
subject to all the provisions of the Plan, the provisions of which are hereby
made a part of your option, and is further subject to all interpretations,
amendments, rules and regulations, which may from time to time be promulgated
and adopted pursuant to the Plan.  If there is any conflict between the
provisions of your option and those of the Plan, the provisions of the Plan will
control.  In addition, your option (and any compensation paid or shares issued
under your option) is subject to recoupment in accordance with The United States
Dodd—Frank Wall Street Reform and the United States Consumer Protection Act and
any implementing regulations thereunder, any clawback policy adopted by the
Company and any compensation recovery policy otherwise required by applicable
law.

 

20.                               OTHER DOCUMENTS.  You hereby acknowledge
receipt of and the right to receive a document providing the information
required by Rule 428(b)(1) promulgated under the Securities Act, which includes
the Plan prospectus.  In addition, you acknowledge receipt of the Company’s
policy permitting certain individuals to sell shares only during certain
“window” periods and the Company’s insider trading policy, in effect from time
to time.

 

21.                               EFFECT ON OTHER EMPLOYEE BENEFIT PLANS.  The
option and any shares of Common Stock acquired under the Plan and the income and
value of same will not be included as compensation, earnings, salaries, or other
similar terms used when calculating your benefits under any employee benefit
plan sponsored by the Company or any Affiliate, except as such plan otherwise
expressly provides.  The Company expressly reserves its rights to amend, modify,
or terminate any of the Company’s or any Affiliate’s employee benefit plans.

 

22.                               VOTING RIGHTS.  You will not have voting or
any other rights as a stockholder of the Company with respect to the shares to
be issued pursuant to this option until such shares are issued to you.  Upon
such issuance, you will obtain full voting and other rights as a stockholder of
the Company.  Nothing contained in this Option Agreement, and no action taken
pursuant to its provisions, will create or be construed to create a trust of any
kind or a fiduciary relationship between you and the Company or any other
person.

 

5

--------------------------------------------------------------------------------


 

23.                               SEVERABILITY.  If all or any part of this
Option Agreement or the Plan is declared by any court or governmental authority
to be unlawful or invalid, such unlawfulness or invalidity will not invalidate
any portion of this Option Agreement or the Plan not declared to be unlawful or
invalid.  Any Section of this Option Agreement (or part of such a Section) so
declared to be unlawful or invalid shall, if possible, be construed in a manner
which will give effect to the terms of such Section or part of a Section to the
fullest extent possible while remaining lawful and valid.

 

24.                               MISCELLANEOUS.

 

(a)                                 The rights and obligations of the Company
under your option will be transferable to any one or more persons or entities,
and all covenants and agreements hereunder will inure to the benefit of, and be
enforceable by the Company’s successors and assigns.

 

(b)                                 You agree upon request to execute any
further documents or instruments necessary or desirable in the sole
determination of the Company to carry out the purposes or intent of your option.

 

(c)                                  You acknowledge and agree that you have
reviewed your option in its entirety, have had an opportunity to obtain the
advice of counsel prior to executing and accepting your option, and fully
understand all provisions of your option.

 

(d)                                 All obligations of the Company under the
Plan and this Option Agreement will be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.

 

*                                        
*                                         *

 

This Option Agreement will be deemed to be signed by you upon the signing or
electronic acceptance by you of the Grant Notice to which it is incorporated by
reference.

 

6

--------------------------------------------------------------------------------